Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objection
Drawing objection is made as Applicant did not file Drawing as required under 35 USC 113 as the drawing in this case is necessary for better understanding of specification as well as claims. 
Claim Objection
Claims 10 and  12 is objected to as they recite the words “as such” or “such as” in the claim body. As recited claim become optional and may not require mapping. The Applicant is recommended to write this claim in positive and clear manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 13 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "preferably" in claims 1, 5,13 & 16 are relative/subjective terms which renders the claim indefinite.  The term " preferably”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 5 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein step (a) comprises, for at least one user belonging to said plurality of users, the provision of an existing identification string, that is, an identification string signed by another user belonging to said file, preferably said PDF-based document, in which said other user belongs to said plurality of users and is different from said user; and in which said determining of the identification string of step (b) for said at least one user takes place based on at least said identification string signed by another user”. As recited it is not clear the narration of  identification string and its determination by the system.
Claim 10 recites “wherein said document signature comprises one or more signing-specific characteristics such as a status with respect to said document and/or said document signature”. As recited it is not clear the meaning or the feature (s) of the claim.  
Claim 12 recites “wherein said collective signing is performed for building a history with respect to a document such as an identity-related document, in which said collective signing corresponds to the adding of a document signature to a logging-in at a document-related instance such as a customs check or a civil affairs department.”. As recited it is not clear the description of features associated with the collective signing. 
Claims 7-10 & 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-10 & 14 recite “and/or” in the claim bodies and these make the claim indefinite.
Claims 13 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “System for the collective signing of a file, preferably a PDF-based document, by a plurality of users, said system comprising a plurality of mutually linked devices belonging to said plurality of users, each of the devices comprising a processor, tangible non-volatile memory, instructions in said memory for controlling said processor, a client application, in which for each device, the client application is configured for carrying out a 5method of  claim 1, in which a user identity for retrieving a public key for at least one of the users is linked one-to-one to the client application on the device belonging to said user.” As recited the claim mixes system claim with the method claim. The Applicant recommended to write claim clearly either as system or as method claim.
Claim 16 recites “Computer program for carrying out a computer- implemented method for the collective signing of a file, preferably a PDF-based document, by a plurality of users of claim 1, which computer program product comprises at least one readable medium in which computer-readable program code portions are saved, which program code portions comprise instructions for carrying out said method”. As recited the claim mixes computer program claim with the method claim. The Applicant recommended to write claim clearly either as system or as method claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-6, 8, 13-14 & 16 are rejected under 35 USC 103 as being unpatentable over Ebrahimi (US20160330027 as mentioned in IDS dated 6/24/2019) in view of Allison (US9575622.) 
Regarding claim1,  Ebrahimi teaches:
Computer-implemented method for the  signing of a file, preferably a PDF-based document, by a plurality of users, [ FIG. 1A  element 121 and [0024] As noted above, the operations to be performed by the hashing logic 120 can proceed directly after receiving the input data from the input device 112. In this embodiment, the hashing logic 120 is used for hashing the input data (e.g., personal information collected) to provide or generate a hash value. The hash value is sometimes referred to as "hash data," that is generated by an algorithm. In an example embodiment, hashing logic 120 might be software, firmware, hardware, or any combination thereof, and consist of one or more hashing algorithms, e.g., a Secure Hash Algorithm (SHA) algorithm. Hashing logic 120 passes the hash value to digital-signature logic 121, which performs a digital signature on the hash value, using the private key on the input device 112. In an example embodiment, digital-signature logic 121 might be a component (or module) of encryption logic 118. In other embodiments, the digital-signature logic 121 may be defined by separate code, firmware, and/or hardware]. Limitation recites “preferably PDF based document”. It is obvious that PDF document is an optional feature of the limitation and has no patentable weight. 
said method comprising the sequential realization of the following set of steps for each of said plurality of users:(a) providing the user with said file, and optionally with one or more existing identification strings belonging to said file; {0019: Fig 1A shows a simplified block diagram for a system 100 and method for managing the identity of a user by way of making verifiable transactions with a public storage facility 128. By way of example, an identification card 102 may be used. In other embodiments, other forms of identification, which may be digital or non-digital may be used. In the example of the identification card 102, personal data 104 is contained thereon, which identifies the user. The personal data can include a photo 106 of the user; the user's name, address and driver license number 108, and/or a bar code 110 or similar computer code for storing, scanning and/or retrieving additional data. Such coding can include PDF417 codes, QR codes, and other such codes. However, it is not necessary to have such code and the identification card may only have human-readable text strings. As noted above, the identification card 102 may also take a physical or a digital form and the information can be retrieved either through scanning a code as described, performing Optical Character Recognition (OCR) on text strings, digitally transferring a digital identification card from one system to another, manually inputting 
(b) determining an identification string belonging to said file based on at least said file and optionally based on said one or more existing identification strings; [ Fig 1A element 128; [0025] In one embodiment, the digital-signature logic 121 then passes the signed hash value and the public key to a user accessible interface 126 (e.g., a graphical user interface or GUI), which might be other software running on the input device 112. In an example embodiment, the user accessible interface 126 might be part of an application or app that includes encryption logic 118, hashing logic 120, and digital-signature logic 121, and/or other modules or code. The user accessible interface 126 might be used by the user to transmit the digitally signed hash value and the public key to a public storage facility 128 via a line 130, and receive back from the public storage facility 128 a transaction number 132 corresponding to the transmitted hash value and public key. As used in this disclosure, a "line" might be part of a wired and/or wireless connection or network, including a bus, an intranet, an internet, an extranet, a public computer network, a private computer network, etc., in an example embodiment. In an alternative example embodiment, only the signed hash value might be transmitted to public storage facility 128 by the user and persons retrieving the signed hash value might obtain the public key from elsewhere (e.g., the user, a public database, an Internet repository, a website, etc.). As is well known, there is no need to keep public keys secure, and in fact, the algorithms using public/private key pairs are design to enable full sharing of public keys. The private key, on the other hand, must be kept secure, as noted above. ]
(c) establishing a document signature based on at least both said identification string belonging to said file and a private key belonging to the user; [0025] In one embodiment, the digital-signature logic 121 then passes the signed hash value and the public key to a user accessible interface 126 (e.g., a graphical user interface or GUI), which might be other software running on the input device 112. In an example embodiment, the user accessible interface 126 might be part of an application or app that includes encryption logic 118, hashing logic 120, and digital-signature logic 121, and/or other modules or code. The user accessible interface 126 might be used by the user to transmit the digitally signed hash value and the public key to a public storage facility 128 via a line 130, and receive back from the public storage facility 128 a transaction number 132 corresponding to the transmitted hash value and public key. As used in this disclosure, a "line" might be part of a wired and/or wireless connection or network, including a bus, an intranet, an internet, an extranet, a public computer network, a private computer network, etc., in an example embodiment. In an alternative example embodiment, only the signed hash value might be transmitted to public storage facility 128 by the user and persons retrieving the signed hash value might obtain the public key from elsewhere (e.g., the user, a public database, an Internet repository, a website, etc.). As is well known, there is no need to keep public keys secure, and in fact, the algorithms using public/private key pairs are design to enable full sharing of public keys. The private key, on the other hand, must be kept secure, as noted above. [0026] In one embodiment, the public storage facility 128 can take the form of a block chain (e.g., in a bitcoin online payment system) or any other public or private distributed database. ]
(d) registering said document signature in a blockchain; [ Fig 1A, item 128; [0026] In one embodiment, the public storage facility 128 can take the form of a block chain (e.g., in a bitcoin online payment system) or any other public or private distributed database. ]
in which said identification string at least allows to identify said file, preferably said PDF-based document, uniquely with respect to the blockchain, in which said establishing in step (c) comprises encrypting said identification string by means of said private key belonging to a key pair belonging to said user for obtaining a signed identification string,  said key pair comprising said private key and a public key, [0025] In one embodiment, the digital-signature logic 121 then passes the signed hash value and the public key to a user accessible interface 126 (e.g., a graphical user interface or GUI), which might be other software running on the input device 112. In an example embodiment, the user accessible interface 126 might be part of an application or app that includes encryption logic 118, hashing logic 120, and digital-signature logic 121, and/or other modules or code. The user accessible interface 126 might be used by the user to transmit the digitally signed hash value and the public key to a public storage facility 128 via a line 130, and receive back from the public storage facility 128 a transaction number 132 corresponding to the transmitted hash value and public key. As used in this disclosure, a "line" might be part of a wired and/or wireless connection or network, including a bus, an intranet, an internet, an extranet, a public computer network, a private computer network, etc., in an example embodiment. In an alternative example embodiment, only the signed hash value might be transmitted to public storage facility 128 by the user and persons retrieving the signed hash value might obtain the public key from elsewhere (e.g., the user, a public database, an Internet repository, a website, etc.). As is well known, there is no need to keep public keys secure, and in fact, the algorithms using public/private key pairs are design to enable full sharing of public keys. The private key, on the other hand, must be kept secure, as noted above. [0026] In one embodiment, the public storage facility 128 can take the form of a block chain (e.g., in a bitcoin online payment system) or any other public or private distributed database. 
in which said document signature comprises said signed identification string; [0025] In one embodiment, the digital-signature logic 121 then passes the signed hash value and the public key to a user accessible interface 126 (e.g., a graphical user interface or GUI), which might be other software running on the input device 112. In an example embodiment, the user accessible interface 126 might be part of an application or app that includes encryption logic 118, hashing logic 120, and digital-signature logic 121, and/or other modules or code. The user accessible interface 126 might be used by the user to transmit the digitally signed hash value and the public key to a public storage facility 128 via a line 130, and receive back from the public storage facility 128 a transaction number 132 corresponding to the transmitted hash value and public key. As used in this disclosure, a "line" might be part of a wired and/or wireless connection or network, including a bus, an intranet, an internet, an extranet, a public computer network, a private computer network, etc., in an example embodiment. In an alternative example embodiment, only the signed hash value might be transmitted to public storage facility 128 by the user and persons retrieving the signed hash value might obtain the public key from elsewhere (e.g., the user, a public database, an Internet repository, a website, etc.). As is well known, there is no need to keep public keys secure, and in fact, the algorithms using public/private key pairs are design to enable full sharing of public keys. The private key, on the other hand, must be kept secure, as noted above. [0026] In one embodiment, the public storage facility 128 can take the form of a block chain (e.g., in a bitcoin online payment system) or any other public or private distributed database. ]
in which said document signature comprises a user identity for retrieving said public key; [0025] In one embodiment, the digital-signature logic 121 then passes the signed hash value and the public key to a user accessible interface 126 (e.g., a graphical user interface or GUI), which might be other software running on the input device 112. In an example embodiment, the user accessible interface 126 might be part of an application or app that includes encryption logic 118, hashing logic 120, and digital-signature logic 121, and/or other modules or code. The user accessible interface 126 might be used by the user to transmit the digitally signed hash value and the public key to a public storage facility 128 via a line 130, and receive back from the public storage facility 128 a transaction number 132 corresponding to the transmitted hash value and public key. As used in this disclosure, a "line" might be part of a wired and/or wireless connection or network, including a bus, an intranet, an internet, an extranet, a public computer network, a private computer network, etc., in an example embodiment. In an alternative example embodiment, only the signed hash value might be transmitted to public storage facility 128 by the user and persons retrieving the signed hash value might obtain the public key from elsewhere (e.g., the user, a public database, an Internet repository, a website, etc.). As is well known, there is no need to keep public keys secure, and in fact, the algorithms using public/private key pairs are design to enable full sharing of public keys. The private key, on the other hand, must be kept secure, as noted above. [0026] In one embodiment, the public storage facility 128 can take the form of a block chain (e.g., in a bitcoin online payment system) or any other public or private distributed database.] 
Although, Emrahmi teaches signing document, he doe not explicitly teach, however, Allison teaches  in which said collective signing is realized when step (d) has been carried out for each user, and this regardless of the sequence in which each of said plurality of users has signed.  [Column 8, lines 5-60: In some embodiments, a multi-layered E-Signature approval process can be used. FIG. 7 depicts an example collective E-Signature flow for a plurality of electronic documents A-M. Each electronic document A-M comprises visual indicia 458 (e.g., 458A, 458B, 458M) are shown and signature visual indicia 460 (e.g., 460A, 460B) to indicate where E-Signatures of the user is needed. Through interactions with the electronic document sharing system 100, a user can review each electronic document A-M. Using a signature confirmation menu 470, the user can decide to cancel the operation using button 480 or "populate" the electronic documents using button 482. When the user selects the "populate" button 382, the electronic documents A-M are populated with the initials 486 (e.g., 486A, 486B, 486C) and the signatures 488 (e.g., 488A, 488B) of the users. Prior to submitting the E-Signed documents for processing, the user can review (or be required to review) the electronic documents. Once the initials 486 and the signatures 488 have been reviewed by the user, a menu 490 can provide the user with the option to cancel the submission using button 494 or to submit the E-Signed documents using the "submit" button 292 Once reviewed and submitted, the electronic documents A-M, which include the E-Signatures, can then be used in the workflow facilitated by the electronic document sharing system 100.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ebrahimit with the disclosure of Allison. The motivation or suggestion would have been to implement a system that will provide a efferent techniques to provide a high number of E-Signatures to a single document or across a collection of documents.  (Column 1, lines 15-35, Allison)  
Regarding claim 3, although Ebrahimi teaches signing document, he does not teach explicitly, however, Allison teaches  wherein said plurality of users comprises at least three users.  [Column 8, lines 5-60: In some embodiments, a multi-layered E-Signature approval process can be used. FIG. 7 depicts an example collective E-Signature flow for a plurality of electronic documents A-M. Each electronic document A-M comprises visual indicia 458 (e.g., 458A, 458B, 458M) are shown and signature visual indicia 460 (e.g., 460A, 460B) to indicate where E-Signatures of the user is needed. Through interactions with the electronic document sharing system 100, a user can review each electronic document A-M. Using a signature confirmation menu 470, the user can decide to cancel the operation using button 480 or "populate" the electronic documents using button 482. When the user selects the "populate" button 382, the electronic documents A-M are populated with the initials 486 (e.g., 486A, 486B, 486C) and the signatures 488 (e.g., 488A, 488B) of the users ( it is obvious tat signature of multiple users are involved. It is design choice exactly signatures of how many users are allowed. . Prior to submitting the E-Signed documents for processing, the user can review (or be required to review) the electronic documents. Once the initials 486 and the signatures 488 have been reviewed by the user, a menu 490 can provide the user with the option to cancel the submission using button 494 or to submit the E-Signed documents using the "submit" button 292 Once reviewed and submitted, the electronic documents A-M, which include the E-Signatures, can then be used in the workflow facilitated by the electronic document sharing system 100.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ebrahimit with the disclosure of Allison. The motivation or suggestion would have been to implement a system that will provide a efferent techniques to provide a high number of E-Signatures to a single document or across a collection of documents.  (Column 1, lines 15-35, Allison)  
Regarding claim 4, Ebrahimi teaches wherein said determination in step (b) comprises the calculation of a hash from said PDF-based document by means of a cryptographic hash function, in which said identification string is determined based on at least said hash.  [ Fig 1A element 128; [0025] In one embodiment, the digital-signature logic 121 then passes the signed hash value and the public key to a user accessible interface 126 (e.g., a graphical user interface or GUI), which might be other software running on the input device 112. In an example embodiment, the user accessible interface 126 might be part of an application or app that includes encryption logic 118, hashing logic 120, and digital-signature logic 121, and/or other modules or code. The user accessible interface 126 might be used by the user to transmit the digitally signed hash value and the public key to a public storage facility 128 via a line 130, and receive back from the public storage facility 128 a transaction number 132 corresponding to the transmitted hash value and public key.]
Regarding claim 5, although Ebrahimi teaches Identification strings, he does not explicitly teach, however, Allison teaches  wherein step (a) comprises, for at least one user belonging to said plurality of users, the provision of an existing identification string, that is, an identification string signed by another user belonging to said file, preferably said PDF-based document, in which said other user belongs to said plurality of users and is different from said user; and in which said determining of the identification string of step (b) for said at least one user takes place based on at least said identification string signed by another user.  [Column 8, lines 5-60: In some embodiments, a multi-layered E-Signature approval process can be used. FIG. 7 depicts an example collective E-Signature flow for a plurality of electronic documents A-M. Each electronic document A-M comprises visual indicia 458 (e.g., 458A, 458B, 458M) are shown and signature visual indicia 460 (e.g., 460A, 460B) to indicate where E-Signatures of the user is needed. Through interactions with the electronic document sharing system 100, a user can review each electronic document A-M. Using a signature confirmation menu 470, the user can decide to cancel the operation using button 480 or "populate" the electronic documents using button 482. When the user selects the "populate" button 382, the electronic documents A-M are populated with the initials 486 (e.g., 486A, 486B, 486C) and the signatures 488 (e.g., 488A, 488B) of the users. Prior to submitting the E-Signed documents for processing, the user can review (or be required to review) the electronic documents. Once the initials 486 and the signatures 488 have been reviewed by the user, a menu 490 can provide the user with the option to cancel the submission using button 494 or to submit the E-Signed documents using the "submit" button 292 Once reviewed and submitted, the electronic documents A-M, which include the E-Signatures, can then be used in the workflow facilitated by the electronic document sharing system 100.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ebrahimit with the disclosure of Allison. The motivation or suggestion would have been to implement a system that will provide a efferent techniques to provide a high number of E-Signatures to a single document or across a collection of documents.  (Column 1, lines 15-35, Allison)  
Regarding claim 6, Ebrahimi teaches wherein said document signature comprises said non-encrypted hash as obtained in step (b).  [0025] In one embodiment, the digital-signature logic 121 then passes the signed hash value and the public key to a user accessible interface 126 (e.g., a graphical user interface or GUI), ……receive back from the public storage facility 128 a transaction number 132 corresponding to the transmitted hash value and public key. As used in this disclosure, a "line" might be part of a wired and/or wireless connection or network, including a bus, an intranet, an internet, an extranet, a public computer network, a private computer network, etc., in an example embodiment. In an alternative example embodiment, only the signed hash value might be transmitted to public storage facility 128 by the user and persons retrieving the signed hash value might obtain the public key from elsewhere (e.g., the user, a public database, an Internet repository, a website, etc.). As is well known, there is no need to keep public keys secure, and in fact, the algorithms using public/private key pairs are design to enable full sharing of public keys. The private key, on the other hand, must be kept secure, as noted above. [0026] In one embodiment, the public storage facility 128 can take the form of a block chain (e.g., in a bitcoin online payment system) or any other public or private distributed database. ]
Regarding claim 8, Ebrahimi teaches  wherein said private key is saved on a hardware security module (HSM) and/or smart card and/or USB token.  [0006] In another example embodiment, another method is described. According to the method, logic on a first smartphone receives a first transaction number and personal data transmitted from a second smartphone. The first transaction number was received from a block chain database in response to a transmission, from the second smartphone, of a signed hash value and a first public key associated with a first private key on the second smartphone. The signed hash value was created by signing a hash value with the first private key and the hash value was generated by hashing the personal data with a hashing algorithm on the second smartphone.] It is obvious that a smartphone will have smartcard or security module] 
Regarding Claims 13 & 16, these claims are interpreted to be same as claim 1 and are rejected for the same reasons as set forth for claim 1.
Regarding Claim 14, Ebrahimi teaches wherein at least one of said plurality of devices comprises a hardware security module and/or smart card and/or USB token.  [please see Fig 1A , item 112 & 126. It is obvious to skilled person that smart phone will have smart card and also security module]

Claim 2 is rejected under 35 USC 103 as being unpatentable over Ebrahimi  in view of Allison and Buelloni (US20140379585 as mentioned in IDS 6/24/2019)
Regarding claim 2, although Ebrahimi and Allison teach collectively signing document , they do not teach explicitly, however, Buelloni teaches wherein said file is a PDF-based document.  [0079] 6) entry of the ID(s) in the signature BLOB, to electronically sign a document (for example PDF).]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ebrahimi and Allison with the disclosure of Buelloni. The motivation or suggestion would have been to implement a system that will provide a efferent techniques to provide advanced electronic signature on document.(para 0001-0006, Buelloni)  

Claims 7, 9 & 15 are rejected under 35 USC 103 as being unpatentable over Ebrahimi  in view of and Kirsch (US20120323717)
Regarding claim 7, Ebrahimi and Alliosn teaches document signature in a blcokchain, thye do not teach explicitly, however, Kirsch teaches wherein said registration in step (d) takes place provided that said user identity belongs to a plurality of user identities that have been registered in a web-of-trust and/or with a Certificate Authority.  [0619] The relying party transmits the relying party preferences to the user device (704). The relying party preferences may be sent in the same data package as the transaction information, or may be sent separately. In one embodiment, the relying party preferences are sent far in advance of the transaction information. For example, when a user registers with a website, the website could send the relying party preferences to be stored on the user device. Therefore, it is not required by embodiments of this invention that the relying party preferences be sent near the same time as the transaction information. Also not shown in FIG. 7, the relying party can transmit additional authentication levels to the user device for use in the transaction.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ebrahimi and Allison with the disclosure of Kirsch. The motivation or suggestion would have been to implement a system that will provide a efferent techniques to provide fast and easy approval of business document or transaction..(para 0006-0008, Kirsch)  
Regarding claim 9, although Ebrahimi and Allison teach key pair (public/private key, they do not teach, however, Kirsch teaches wherein a replacement of said key pair belonging to said user by a new key pair belonging to the same said user comprises a registration on said web-of-trust and/or with said Certificate Authority.   [0619] The relying party transmits the relying party preferences to the user device (704). The relying party preferences may be sent in the same data package as the transaction information, or may be sent separately. In one embodiment, the relying party preferences are sent far in advance of the transaction information. For example, when a user registers with a website, the website could send the relying party preferences to be stored on the user device. Therefore, it is not required by embodiments of this invention that the relying party preferences be sent near the same time as the transaction information. Also not shown in FIG. 7, the relying party can transmit additional authentication levels to the user device for use in the transaction.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ebrahimi and Allison with the disclosure of Kirsch. The motivation or suggestion would have been to implement a system that will provide a efferent techniques to provide fast and easy approval of business document or transaction..(para 0006-0008, Kirsch)  
Regarding claim 15, although Ebrahimi and Alliosn teaches document signature in a blcokchain, thye do not teach explicitly, however, Kirsch teaches wherein a registration of a document signature in a blockchain takes place provided that said user identity belongs to a plurality of user identities that have been registered in a web-of-trust and/or with a Certificate Authority; [0619] The relying party transmits the relying party preferences to the user device (704). The relying party preferences may be sent in the same data package as the transaction information, or may be sent separately. In one embodiment, the relying party preferences are sent far in advance of the transaction information. For example, when a user registers with a website, the website could send the relying party preferences to be stored on the user device. Therefore, it is not required by embodiments of this invention that the relying party preferences be sent near the same time as the transaction information. Also not shown in FIG. 7, the relying party can transmit additional authentication levels to the user device for use in the transaction.]
and that the fact that the user identity linked to the client application is compromised, leads to the removal of said compromised user identity from said plurality of user identities that have been registered in said web-of-trust and/or with said Certificate Authority. [0552] When the user's signature key  (an Identity of user) is compromised, the user should contact OneID so that the key can be removed from the list. The system can then generate a new one. Either one of the user's other devices can vouch for the user, and the system will sign it. Otherwise, the system has to start from scratch and verify the information that is on file.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ebrahimi and Allison with the disclosure of Kirsch. The motivation or suggestion would have been to implement a system that will provide a efferent techniques to provide fast and easy approval of business document or transaction..(para 0006-0008, Kirsch)  

Claim 10 is rejected under 35 USC 103 as being unpatentable over Ebrahimi  in view of and Boemker(US20080034213)
Regarding claim 10, , although Ebrahimi and Alliosn teaches document signature, they do not explicitly teach, however, Boemker teaches  wherein said document signature comprises one or more signing-specific characteristics such as a status with respect to said document and/or said document signature.  [0100] FIG. 13 shows an exemplary user interface screen 940 that includes information pertaining to the status of a document. Such a document report as is shown in the screen 940 may be viewed by either or both a lender or a borrower. Status information may or may not also include information pertaining to other signatories of a given document. As shown in the browser screen 940, status indications may range from no signature at field 942, to a signed, completed document at field 944. Still another status indication may include some intermediary stage of completed signatures at field 946.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ebrahimi and Allison with the disclosure of Boemker. The motivation or suggestion would have been to implement a system that will provide a efferent techniques to provide an improved manner of managing an electronic document signing process.(para 0002-0010, Boemker)  

Claim 11 is rejected under 35 USC 103 as being unpatentable over Ebrahimi  in view of and George (US20110178837) 
Regarding claim 11, although Ebrahimi and Allison teach collective signatures of multiple users (which are obviously different users), they dot explicitly teach, however, George (US20110178837) teaches wherein said sequential realization of said set of steps for a first of said plurality of users constitutes a trigger for the sequential realization of said set of steps for at least a second of said plurality of users. [0044] Administration module 32 is generally configured to facilitate administrative functions by designated administrators. For example, administration module 32 may allow an administrator to (1) manage thresholds used by tool 18 for making various decisions (e.g., activity value thresholds for triggering involvement of a compliance officer), (2) specify approvers or an approver group for a particular business entity (for approving goodwill activities), (3) define rules for approving goodwill activities and define the sequence for the approval, (4) upload or add signature (i.e., approval) regulation documents, and/or (5) upload or add other documents specific to a particular business entity. ]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ebrahimi and Allison with the disclosure of George. The motivation or suggestion would have been to implement a system that will provide a efferent techniques to provide fast and easy approval of business document requiring multiple signatures..(para 0002-0006, George)  

Claim 12 is rejected under 35 USC 103 as being unpatentable over Ebrahimi  in view of and Shapiro (US 20140019761)
Regarding claim 12, although Ebrahimi and Allison teach multiple users signing document, they do not teach explicitly, however, Shapiro  wherein said collective signing is performed for building a history with respect to a document such as an identity-related document, in which said collective signing corresponds to the adding of a document signature to a logging-in at a document-related instance such as a customs check or a civil affairs department.  [0021] Thus, what are needed are techniques for providing a self-contained electronic signature. In some embodiments, a self-contained electronic signature provides each of the electronic signatures as well as the audit trail associated with each of the electronic signatures in the electronic document itself, and the electronic document is digitally signed (e.g., certified by a certifying party using a certifying signature) to thereby secure the electronic document as well as the electronic signatures and the audit trail data (e.g., which can both be embedded in the electronic document, such as in the body of the electronic document, the metadata of the electronic document, or both). Accordingly, such an electronic document with a self-contained electronic signature maintains all of the necessary information to verify the electronic signature(s). Also, such an electronic document with a self-contained electronic signature allows for verifying the electronic signature(s) while working offline, because a remote server (e.g., electronic signature service) does not need to be contacted to obtain the secured/verified audit trail and to verify the authenticity of the electronic document.] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ebrahimi and Allison with the disclosure of George. The motivation or suggestion would have been to implement a system that will provide a efferent techniques to provide fast and easy approval of business document requiring multiple signatures..(para 0002-0006, Shapiro)  

Examiner’s Note
The Applicant is requested to contact Examiner (Ph: 571-272-8574) if he needs further clarification on any issue raised in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHER A KHAN/Primary Examiner, Art Unit 2497